Citation Nr: 1201735	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1964 to August 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, which denied service connection for the above-referenced claim. 

In June 2009, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been reviewed and associated with the claims file. 

In August 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a July 2010 Supplemental Statement of the Case, the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.  The case was then remanded in January 2011 in order to obtain a VA medical opinion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, especially considering that this matter was the subject of two previous remands, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). 

At the Veteran's June 2009 Board hearing, the Veteran testified that upon leaving active service, he tried to obtain employment at Beaumont Fabrics in Utica, New York.  He described that he had undergone a physical, and after one week on the job, he was terminated because the company's physical examination revealed that the Veteran had something wrong with his heart.  A review of the claims file indicates that VA has yet to assist the Veteran in obtaining these outstanding records.

As such, on remand, efforts must be undertaken to any available outstanding employment medical records identified by the Veteran and any other additional evidence pertinent to the Veteran's heart disease claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send to the Veteran, a letter requesting that he provide information and authorization so as to obtain any additional evidence pertinent to the claim remaining on appeal.  Specifically, all employment medical records from Beaumont Fabrics in Utica New York shall be requested.  All identified records that are obtained must be associated with the claims file.  If a negative response is received from the Veteran, such shall be associated with the claims file.  If a negative response is received any identified health care provider, such shall also be associated with the claims file, and the Veteran must be notified of such response.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


